Exhibit 10(a)

THE FIRST AMERICAN FINANCIAL CORPORATION

STOCK BONUS PLAN

(as amended on December 9, 1992)

1. Purpose of the Plan. This Stock Bonus Plan (the “Plan”) is intended (1) to
provide key management personnel of the Corporation and those companies, which
are directly or indirectly owned by the Corporation (the “subsidiaries”), with a
special incentive to further the profits and profitable growth of the
Corporation, (2) to retain such persons who have an outstanding record in
accomplishing this objective, and (3) to attract those persons with managerial
skills who it is believed will substantially contribute to this objective. It is
not intended that the Plan be “qualified” under Section 401(a) of the Internal
Revenue Code.

2. Effective Date and Term of Plan. The Plan shall become effective upon its
adoption by the Board of Directors of the Corporation (the “Board”) and shall
continue in effect until terminated by action of the Board.

3. Stock Subject to the Plan. The number of shares allocated to the Plan shall
be determined by the Compensation Committee (the “Committee”) of the Board,
provided, however that, in the event (a) such Committee does not so determine,
or (b) the Board wishes to revise a determination of the Committee, then such
determination shall be made by the Board. The number of shares allocated shall
be subject to adjustment as provided in paragraph 7 below. Shares awarded may be
those which are authorized and unissued, or may be those which are acquired from
time-to-time, as may be determined by the Board.

4. Eligibility. All persons employed by the Corporation or its subsidiaries (the
“Companies”) as officers or full-time employees are eligible for an award or
awards of shares. For purposes of this paragraph “full-time employee” is defined
as any person employed by the Companies whose customary employment is for at
least 40 hours per week, and “subsidiary” includes companies which become
subsidiaries of the Corporation subsequent to the effective date of the Plan.

5. Operation and Administration.

a) No more than 300,000 Common shares may be awarded in the aggregate to all
individuals participating in the Plan for any one year, which number of shares
shall be subject to adjustment as provided in paragraph 7 below. The Committee
may award all, a portion of, or none of such shares, for any year in which the
Plan is effective. No more than 15% of the total number of shares allocated to
the Plan may be awarded to any one individual.



--------------------------------------------------------------------------------

b) The Committee, which shall consist of not less than three members of the
Board of Directors, shall administer the Plan. No member of the Committee may be
eligible to participate in the Plan. A majority of its members shall constitute
a quorum. In order to be effective, all awards of shares and other actions taken
with respect to the Plan, must be approved by a quorum.

c) The Committee shall annually determine which eligible individuals, if any,
shall receive awards of shares, and the number of shares which each individual
shall be awarded. Such determinations shall be based on the Committee’s
evaluation of each individual’s performance during the Corporation’s preceding
fiscal year, taking into consideration the Corporation’s financial performance
during such year.

d) The Committee shall have complete and final authority in its discretion to
prescribe, alter and rescind rules concerning the administration of the Plan; to
interpret the Plan and rules which concern it; and to make all determinations
necessary or advisable in the administration of the Plan. All such
determinations and interpretations shall be final and conclusive.

6. Registration and Qualification. Any participant receiving an award of shares
shall, prior to the issuance of such shares, make such representations and
furnish such information as, in the opinion of counsel for the Corporation, may
be appropriate to permit the Corporation, in the light of the existence or
nonexistence of an effective Registration Statement under the Securities Act of
1933 with respect to such shares, to issue shares in compliance with the
provisions of that Act. In each instance, the Committee shall, prior to the
issuance of awarded shares, require such participant to enter into a written
agreement with the Corporation to the effect that any sale by the participant of
the shares which he is to receive shall be made only in compliance with Federal
and State securities laws, and regulations issued thereunder, in existence at
the time of such proposed sale. If, in the opinion of counsel for the
Corporation, such actions are necessary to assure such compliance, the Committee
shall also cause the certificate or certificates representing the shares awarded
to be appropriately legended so that no sale of the shares may be consummated
unless in accordance with such laws and regulations, and shall instruct the
Corporation’s transfer agent to place a “stop transfer” order in its records
with respect to such shares. In addition, the Corporation shall obtain such
state governmental qualifications and approvals as the Committee shall determine
to be required or desirable in connection with the issuance of shares pursuant
to this Plan. No rights to registration under the Securities Act of 1933 shall
be conferred upon any participant in connection with shares received pursuant to
the Plan; however, the Corporation, at its discretion, may, in the event it
files a Registration Statement under such Act, allow participants to join in
such registration for the purpose of selling their shares.

 

2



--------------------------------------------------------------------------------

7. Adjustments Upon Changes in Capitalization. In the event of changes in the
outstanding Common Stock of the Corporation because of stock dividends, stock
splits, or reverse stock splits, the number of shares remaining unissued under
the Plan shall be adjusted upward or downward on a pro rate basis. As soon as
may be practicable after such change in capitalization, the Committee shall
amend the Plan to reflect such adjustment.

8. Amendment, Suspension or Termination of the Plan. The Board of Directors may,
from time-to-time, amend or revise the Plan as it may deem proper and in the
best interests of the Corporation. The Board of Directors may, at any time,
suspend or terminate the Plan, and no awards may be granted during any
suspension or subsequent to any termination.

 

3